   Case 1:19-cv-02578-TFH Document 18-11 Filed 11/13/20 Page 1 of 3




                    UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF COLUMBIA


ELECTRONIC FRONTIER
FOUNDATION,

                Plaintiff,

          v.                        Civil Action No. 19-2578 (TFH)

UNITED STATES DEPARTMENT
OF HOMELAND SECURITY,

                Defendant.




                               ICE

                             Exhibit 4
       Case 1:19-cv-02578-TFH Document 18-11 Filed 11/13/20 Page 2 of 3

                                                                 Office of Information Governance and Privacy

                                                                 U.S. Department of Homeland Security
                                                                 500 12th St., SW
                                                                 Washington, D.C. 20536




                                     March 11, 2019

Michael Rosenbloom
Electronic Frontier Foundation
815 Eddy Street
San Francisco, CA 94109

RE:    ICE FOIA Case Number 2019-ICFO-21210

Dear Mr. Rosenbloom:

This letter is the final response to your Freedom of Information Act (FOIA) request to U.S.
Immigration and Customs Enforcement (ICE), dated November 05, 2018. You have requested
copies of the following records:

any and all records created or received by HSI or CBP between January 3, 2012 (the date of the
Supreme Court’s opinion in Jones) and the date of this request, concerning:
• Policies and/or procedures regarding the use of GPS tracking devices on
vehicles crossing the border.
• Training manuals and/or training materials on the use of GPS tracking
devices on vehicles crossing the border

ICE has considered your request under the FOIA, 5 U.S.C. § 552.

A search of the ICE Homeland Security Investigations (HSI) for records responsive to your
request produced 3 pages that are responsive to your request. After review of those documents, I
have determined that 3 pages will be withheld in their entirety pursuant to Exemption 7(E) of the
FOIA as described below.

ICE has applied FOIA Exemption 7(E) to protect from disclosure law enforcement techniques
and equipment contained within the document.

FOIA Exemption 7(E) protects records compiled for law enforcement purposes, the release of
which would disclose techniques and/or procedures for law enforcement investigations or
prosecutions, or would disclose guidelines for law enforcement investigations or prosecutions if
such disclosure could reasonably be expected to risk circumvention of the law. I have
determined that disclosure of certain law enforcement sensitive information contained within the


                                                                                              www ice.gov
        Case 1:19-cv-02578-TFH Document 18-11 Filed 11/13/20 Page 3 of 3

Page 2 of 2


responsive records could reasonably be expected to risk circumvention of the law. Additionally,
the techniques and procedures at issue are not well known to the public.

You have a right to appeal the above withholding determination. Should you wish to do so, you
must send your appeal and a copy of this letter, within 90 days of the date of this letter following
the procedures outlined in the DHS FOIA regulations at 6 C.F.R. Part 5 § 5.8, to:

                       U.S. Immigration and Customs Enforcement
                       Office of the Principal Legal Advisor
                       U.S. Department of Homeland Security
                       500 12th Street, S.W., Mail Stop 5900
                       Washington, D.C. 20536-5900

Your envelope and letter should be marked “FOIA Appeal.” Copies of the FOIA and DHS
regulations are available at www.dhs.gov/foia.

Provisions of FOIA allow DHS to charge for processing fees, up to $25, unless you seek a
waiver of fees. In this instance, because the cost is below the $25 minimum, there is no charge.

If you need any further assistance or would like to discuss any aspect of your request, please
contact the FOIA office and refer to FOIA case number 2019-ICFO-21210. You may send an e-
mail to ice-foia@ice.dhs.gov, call toll free (866) 633-1182, or you may contact our FOIA Public
Liaison, Fernando Pineiro, in the same manner. Additionally, you have a right to right to seek
dispute resolution services from the Office of Government Information Services (OGIS) which
mediates disputes between FOIA requesters and Federal agencies as a non-exclusive alternative
to litigation. If you are requesting access to your own records (which is considered a Privacy Act
request), you should know that OGIS does not have the authority to handle requests made under
the Privacy Act of 1974. You may contact OGIS as follows: Office of Government Information
Services, National Archives and Records Administration, 8601 Adelphi Road-OGIS, College
Park, Maryland 20740-6001, e-mail at ogis@nara.gov; telephone at 202-741-5770; toll free at 1-
877-684-6448; or facsimile at 202-741-5769.

                                                      Sincerely,



                                                      Catrina M. Pavlik-Keenan
                                                      FOIA Officer
